CRIPPEN, Judge,
dissenting.
The decedent was survived by three sons, ages 15,11, and 11. Appellant represents Aaron Hanson, who was six years old when his father died in 1984. The decedent was also survived by another son, James, also age six at the time of decedent’s death, and Bobby> age two when his father died. Decedent was also survived by his wife, who is the mother of Bobby Thompson.
From a cash settlement, $40,307 was ordered distributed to Susan Thompson, decedent’s spouse, and $6500 was to be distributed to James Thompson. In addition, the trial court distributed a structured settlement. Susan Thompson is to receive $400 per month for life, and additional payments of $100,000 over a period of 20 years. Bobby Thompson is to receive cash payments totaling $82,000 through the time of his thirtieth birthday. James Thompson is to receive $150 per month for seven years after he attains age 18, plus $10,000. Aaron Hanson is to receive $50 per month for seven years after he attains age 18, plus $7,500. Appellant disputes the proportion of the award ordered distributed for Aaron Hanson.
It is suggested here that Aaron Hanson should receive a much smaller award than other heirs because during the six years of his life when his father was living, the decedent paid no support and offered this child no personal assistance. At the same time, it is observed that the other heirs should be especially favored because the decedent perpetrated much abuse upon them when he was alive. In sum, Aaron is to be penalized for his father’s neglect, but the other heirs are to be rewarded because of a similar problem. We should not subscribe to this illogical formula for distribution of a wrongful death settlement.
Similarly, respondent argues that the wrongful death settlement in this case was unusually generous for the heirs, and that Aaron’s award is much better than the award he might have obtained through a trial of his claim. Clearly, however, the settlement was generous for all of the heirs, not just Aaron. Again, there appears to be no logical reason for severely limiting Aaron’s share of the settlement.
*341As in most cases, the support years formula” provides an adequate starting point for the distribution in this case. See, e.g., Rath v. Hamilton Standard Division of United Technologies Corp., 292 N.W.2d 282, 285 (Minn.1980). It is not evident why the division here so materially departs from the support years formula. A trial court memorandum indicates that the distribution for Aaron was founded on the fact that the decedent had contributed nothing to him in the six years since the child was born. As the supreme court concluded in Rath, connected with its approval of the support years formula, children’s losses should not be limited to their actual monetary dependence. Id.
The distribution order should be reversed and the case remanded for reconsideration of the distribution of the settlement.
I respectfully dissent.